Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 04/30/2020. Claims 4-5, 12-13, and 17-20 are amended. Claims 1-3 are canceled. No new claim is added. Claims 4-20 are presented for examination.

Examiner's Amendment/Notes
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Notes: claims 6 and 15 should be end with period.

The application has been amended as follows:
6. (Currently Amended)  A fitness-based access management method comprising the steps of: providing access to an application server and an MDM (mobile device manager) server; 
providing a mobile control application; 
recognizing a participant device having the mobile control application; 
recognizing an administrative mode of the mobile control application; recognizing a participation mode of the mobile control application on the participant device; 
installing an MDM profile on the participant device, the MDM profile having a set of function permissions for application to the participant device; 
creating an account profile in response to an account data set through the mobile control application; 
receiving an activity data set with the mobile control application on the participant device; 
transmitting the activity data set from the mobile control application on the participant device to the application server;  8Application Serial No. 15/854,074 Amendment dated: 22 April 2020 
creating an access management record in response to the activity data set and the account profile; 
transmitting an access request from the mobile control application on the participant device to the application server; 
determining a permission in response to the access request, the access management record, and the account profile; 
transmitting an instruction from the application server to the MDM server in response to determining the permission; 
transmitting an update from the MDM server to the MDM profile on the participant device in response to the instruction; and 
modifying the set of function permissions for the participant device in response to the update to the MDM profile;  
accepting an account data set with the administrative mode of the mobile control application including: 
establishing a set of thresholds; establishing a set of access earned values from the account data set; and 
establishing a set of functions on the participant device where access to the set of functions is to be controlled by the set of function permissions of the MDM profile;  9Application Serial No. 15/854,074 Amendment dated: 22 April 2020 
transmitting the account data set to the application server from the mobile control application .

15. (Currently Amended) The device access control method of claim 13 wherein accepting the account data set further includes accepting an activity threshold level provided from a pre-existing template for a child based on a child characteristic selected from a group consisting of age, physical characteristics, gender and combinations thereof.

Response to Arguments
Applicant’s amendment with respect to claims 17-20 are sufficient to overcome the rejection under 35 USC § 101. Accordingly, the rejection is withdrawn.
Applicant’s amendment with respect to claims 13 and 17 are sufficient to overcome the claims objection. Accordingly, the objection is withdrawn.
The e-Terminal disclaimers filed on 04/22/2020 has been reviewed and are accepted.  The terminal disclaimer has been recorded.


Applicants’ arguments, with respect to claims 4-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Weiss (US Patent No. 9,489,531) in view of Thorson et al (US Publication No. 2015/0350217), have been fully considered and with the newly 

Allowable Subject Matter
Claims 4-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
7.	This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments filed on 04/22/2020 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 4-20 are hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432